N    rtt                FILED IN
                                14th COURT OF APPEALS
                                    HOUSTON. TEXAS


.PoutsTetmh C.00R.T of R??ewmp aug252015
                                CHRISTOPHER A. PRINE
            Op    TEx^S                 CLERK




        -CM} Ki -1 s-MCf_C ft', \LI -is-£^i£^




"T^x-. R. h?P, pfloc.     /Role r-,— ^




•Sat* C^H!
                                      -2-




                i_ • (foPir^




W -fedf-evzof CcnXt".
                                   3



TV&aML \o-e--e^ Wey^ 4(a-€_ ^Tri




 1V^ ^jurV ^          w>4 ^^^ vls v
 0lw'i"8-,ni.v\^
W» V^HO^KS *3w-# 4-k^r sKM

 fe, Such, ) ^^ W^-e


5X-e   9voc ^ .
      RECORD REQUEST
    PLEASE COMPLETE BEFORE SUBMITTING




                  JUDGMENT* SENTENCE
                  COURT MINUTE BOOK

                  INDEX PRIOR TO 1969

                  NATURALIZATION RECORD

                  APPEAL / TRANSCRIPTS

                  FEE DOCKET BOOK

    Other:


    Courtly Vol.                J> Page
    Customer's Name                  Rff-it
    Telephone Number
|        *****FOR HCDCO USE ONLY*****
    Complete when unable to locate record/file:
       Case file currently in Court #
       Further research required
        Check CFTS for case file location
        Check prior locations (if applicable)
        Check refiles
        Check oversized files
        Check DEEDS
        Check every 10,100,1,000,10,000 case file
            range of case year and all years
    ( ) Inventory entire year
     Removed By:                             .
    Deputy:

    Date Pulled                     Time


    Rev. FHR11-08-2009   TechRecCenter003.doc
                  •2 .cff                  ~>
                        HEOOROER'S MEMORANDUM:
               At the time cl r-jcordri lien,.ih'is instrument was
               found to be inau'-quii'o 'pr'.'^.bwt photographic
               roprodtiction ijec-au'-:;.. of illegibility, carbon ar
               pjioio copy, discolored paper, etc. All btocknuts
               additions and fclianges were presstit at the time
               liiu insliiKMoni wus filsifl and recorded.
                                                                  a     en    O     -3   52!
     a                                                            H                 33
                                                                        pa               O
    oo
    to
                           w
                                                          O
                                                                  PI    0     3     •M
                   2;      w                                      a     M     M
    o              o                                      w       H     >     '•4
    CO
                           >
                           o
                           I—I

                           >
                                                          as

                                                          «!
                                                                  H
                                                                  O
                                                                        pd
                                                                        <<

                                                                        O
                                                                              CO
                                                                              M
                                                                                    IM
                                                                                           -«J
                           w                                      n     *)          O      1—•
                                                          o       0                 Ti     ON
*                                                         S3      S     <5
                           as                                                       *a
                                                                                           •r--
                                                                  S     pd
                           •4                                     M     w           M
                           o                              H
                                                                  H     M
                           W                                            0           •
                          •S                                      H     tr1
                          •                                       33    w
                                                                                    <
                                                                  m
                                                                  nd    S3
                          O                                       h-3   M
                          55                                            1-3




                  CO      •
                  O                                                                       pa
                          s
                  55      0:
                                                                                          o
         M        O       d
         W                55
         »—i                                                                              tr1
                                                                                          a
         55       >
         *1       55      O
         O
         W                CO                                                              >
         a                o
                          25
                                                                                          p-j
                          a
         8
         55                   S3
                              O

                              W
                              O
                                                                                          M
                                                                                          PJ
                                                                                          f
   GENERAL ORDERS OF THE COURT,
                                                                            !!.*\^   ^vro^'Ti'v?    th^'
                                       ]v. ft.., C--..
                           ''""I.      i'"l l.lij             --„,.--L .-. ..:.: ..... i-Miii-ii.
           atri his attorney. Permission to appssl wiii not be granted
           in till^ odid alkali HdJufcjj i,L!!IU:idi;ul: by Ilk » TVfrnriaqt if pamled. to reimburse-
  Harris County the sum of $ _/££, said amount having
  hflp.n paiH pmrn appointed counsel to represent Defendant
The Court wrtMr lliiils |i^t to £ Wff1^
  II.     ..  "    "w.*.                           '                   '"              '           ••-•-•-••-,   :     '
:-wi.     ... "'           r   i   r
01,^.Vi>>—Hrr
amaifflt of S-2v±                                                                    ~~
            H3308 D Pr:.2
                                                                                                                             II
                                                       RECORDER'S MEMORANDUM:
                                                At the time of recordation, this instrument was .    . )
     y# 7                                    -^ found to be inadequate for the best photographic
                                                reproduction because of illegibility, carbon or
                                                pnoto copy, discolored paper, etc. All blockouts.
                                                additions and changes were present at ttie ttn»
                                                the instrument was tiled and recorded.

                                                            09                                  >               o     H                 55
                                                                                                                      8                 O
o                                                                                               a
OJ                                                                                              o
                                                            as
OJ
o                                                           o            /•                     w
                                                                                                25
                                                                                                           ?i 55      3
                                                                                                                                                U1
CO
                                                                                                                                                is:


                                                                                                                                                -O
                                                                                                                      O
*3                                                                                              3          a
                                                                                                           *i
                                                                                                                      *1                        CO
                                                                                                »
                                                                                                                      H
                                                                                                CO                    W


                                                                                                                      is
                                                                                                                      <




      •'•u.i • . 3   !


                                                                                                                                                i*3
                                                                                                                                                o


                                                            a                                                                                   >
                            %
                                                            S                                                                                   a
                                                            >
                                                            5?                                                                                  >


                                                                                                                                                PI

                               s
                               I —I
                                                                                                                                             S3
                                                                                                                                             re
                               o
                                                                     S3                                                                      M
                               55                                    V                                                                       H
                                                                     o
                                                                     o                                                                       M
                                                                     o
                                                                                                           HEFT SE:                          tt
                                                                                                                                             r1
                                                                                                                                             a




                                                                                                                                            3
                                                                                          3=»
                         :> O3'
                                                                                                                           g       55       s
                         n.Q a.                                                                                                             o
                         : i 3- :j <
                                                                                                                           h—»     •>
                               s-;i.o-
                         1) Cfitt
                                       o
                                                                                                                           _       °
                                                                                          92
                                                                                          UP
                                                                                                                           00      o            CO
                                                                                                                           to      H
                         '3 raj?                                                                                                   93
                                                                                                                                                CO
                         ~» •-,,                                                                                                   O            00
                                       •3
                          So &•
                                       .0
                                       .«
                          S-.-IT3
                                        o


                                        V
                                                                                                                           rr|
                                        5'

                         tin?
                               055
                                      *3

                                        o
                                       •o



                                        r>
                                        o




                          3-agL       o 2.                                                                                 I

                                                                                                                           r..,.
                          5i t
                                      7°



                                                                                                                           $
                                                                                                                           'v.
5^-7
                                                VjP
                                                      p
                                                                                           FILED.
                                                                                                    MAY 2     1989
                        NO-
                                   528856       •.           RONALD UWAYNE WHITEFIELD (1                                          337
                                                                                           GENERAL ORDER,OF\COURT            —      .--,r-,,-a ig"r>T—A TO'-
                                                                                           apr»« «9jpEu. ;' • vAiMPLAir
                        THE STATE OF TEXAS VS.
                                                                                               PRQB*'"       "WEE HEARING SET FOR           APR '/ 5 MBQ
                        OFFENSE:
                      BURGLARY OF MOTOR VEHICLE
                                                                                           APR 25 1989 thr DffnmAW,>jbifiM»>-.APPEARED
                                                                                                            thpfrrdk WITHOUT COUNSEL
                                                                                                         The Defendant received his statutory wamu^
        „5        •£ a> ATTORNEY FOR STATE :               ATTORNEYS FOR DEFENDANT:                      from Lite Court and aaknowledgpa tn the Dmrt
        ffofj                                                                                            that he understood said warnings.
                                                                                                                             ED
                                                                                                            THE DEFENDANT FILED   Avf^UPERS^ATH.           "T"
                                                                                                            THE COURT APPOINTED .LZq.
  ^ .£ -O vi3 « £? o                                                                                        AS COUNSEL FOR THE DEFENDANT.
  Q .£> ft- ••& ._- Ci. >
                                                                             NO   BOND
 9f^ g'-J J-g SCIRE FACIAS INFORMATION:                    AMOUNT OF BOND_                           COURT RULEDTRIAL
                                                                                                                 THAT PROBABLE CAUSE EXISTS  pac Sc
                                                                                                     EXAMINING         ON            EXISTS; CASE
                                                           BONDSMAN                                 AGENDA ON.                                 19     , GKAN]
I? ^ =V # «-s *• s-F-NO                     •         :—
m Cj - c ° XJ C
& o- o o < e 5
*£ ui o yo o"2
           g- 5
                                                                                           ——               %ftyT%$zt
                                                                                                              ~}L * -
                                                                                                                                                    ARRAIGNMI
M'~§ feog-£
                                                                                           *wa 1989             FjjJKLQ
                            SETTINGS:                      OTHER INFORMATION:
                                                           y?p /%**{•
                                                                                             •THE DEFENDANT,                             »PEARED
                                                                                              IN PERSON WITH COUNSEL
                                                                                            JUN 15 1989 THE DEFENDANT,
                                                                                                             IN PERSON WITH COUNSEL
                                                                                                                                            tfe^
                              C3308 D Pg.i
     'GENERAL ORDERS OF THE COURT.
                                                             £/Z7~
               THE DEFENDANT FILED A PAU&                            ATH.
      "~~-
               THE COURT APPOINTED —
               AS COUNSEL FOR THE DEFENDANT.
                                                                                             /^^ "7-26&1
      ^        - 1 1989
N                                   THE DEFENDANT, L^VIX^jLifirJ APPEARED
                                    IN PT-.r'JaUN WITH aAu55hL _C|Oj^ri/Vc.C^U^
                                   AoL'T. D.A.                        T).                      '     " "
                                   LT. JjkPUril'LI-t: Q6~e5"T
                                   HON                     \T^erOfV>^ , PRESI
^>
                                DEFENDANT, WAIVED ARRAIGNMENT AND FOWML
                                ncficiMo or Titc ihdictm^t, m o?m court
                                PLEADED
                   Jury WPitfffl- hy npfonrlrnt in nnrenn anii in writingi in opon oourtj woi»»r approved
                  ny !.i,.3  pf Sfllli iM'Vi I ••>;-g-.-,-l:-1ni j- • :-. r .-:-;inr ciij't-by ^ST(L^A>7t)C_
                  uBTa^oarti-s .p.d& eriw/ea; adjudged guilty; P6n3it>'/rsc-on.^u-'.c»itii) ot'tliS&v                                                      ten days time waived; r^feirdant senteneed to not
               I" The G^urt has lassessedcpunishment not exceeding that                                                                                    leas man    L..__ vears nol' mnrr? than   ^
                  •fecommendgd Ijfcthe Stdtg'affi agreed to bv the Defendant                                                                               vaars in the Taxas rtenait-nflnt nf r.nrrpr«nn«
                 ;-§nd*'his attornsy:'Permission ;t6.:appeal will not be granted
                  in this-MSft-ahsfint-writtftii anthnifoatinn hy thw hnnrt                                                                                ^uH^c-v --- ' ' . ^ "...
                        ;:..:Tf ,.5Sc3SED THE F^SH^T ,